     Case 2:11-cv-02396-MCE-KJN Document 121 Filed 01/21/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY ARCEO,                                    No. 2:11-cv-2396 MCE KJN P
12                        Plaintiff,
13             v.                                          ORDER AND FURTHER SCHEDULING
                                                           ORDER
14       SOCORRO SALINAS, et al.,
15                        Defendants.
16

17            Plaintiff is a civil detainee, proceeding pro se in an action brought under 42 U.S.C.

18   § 1983. On September 3, 2020, the district court granted plaintiff an extension of time in which

19   to file his pretrial statement. Plaintiff filed his pretrial statement and, pursuant to the district

20   court’s order, the undersigned will set a deadline for defendants’ pretrial statement and set the

21   pretrial conference. Subsequently, plaintiff filed two motions, which the court addresses below.

22   I. Background

23            This action proceeds on plaintiff’s third amended complaint. (ECF No. 27.) On

24   September 11, 2019, defendant Savage’s motion for summary judgment was denied, and the

25   remaining defendants Surjick, Kong, Adams and McHugh were granted summary judgment.1

26   (ECF No. 88, adopting ECF No. 81.) As to defendant Savage, plaintiff alleges that while housed

27
     1
       Plaintiff’s remaining claims, including all other claims against the remaining defendants, were
28   dismissed by the district court on May 5, 2016. (ECF No. 31; see also ECF No. 44.)
                                                          1
     Case 2:11-cv-02396-MCE-KJN Document 121 Filed 01/21/21 Page 2 of 6


 1   in the San Joaquin County Jail on September 11, 2012, plaintiff asked defendant Savage the name

 2   of his partner because they were allegedly allowing gang members to pass out plaintiff’s mail to

 3   him with his information. (ECF No. 27 at 13.) Plaintiff alleges that Savage replied, “he would

 4   not help [plaintiff] with [his] lawsuit,” then turned, facing everyone, and walked down the stairs

 5   yelling, “you fucken child molester.” (ECF No. 27 at 13.) Plaintiff contends Savage’s remark

 6   was made to incite violence against plaintiff for filing such lawsuit. (Id.) In support, plaintiff

 7   cites inmate Villanueva’s declaration, his mother’s September 17, 2012 letter to Captain Moule

 8   referencing the incident, and plaintiff’s declaration. (ECF No. 27 at 88-89; 93-95.)

 9   II. Motion for Order of Accommodation

10           Plaintiff filed a motion seeking an order requiring an unidentified Sheriff to provide for

11   plaintiff’s appearance, legal property, and safety while detained in the Sheriff’s custody for trial

12   or court. (ECF No. 118.) It appears that plaintiff’s motion is based, in large part, on plaintiff’s

13   experiences while housed at the San Joaquin County Sheriff’s office, but also based on plaintiff’s

14   alleged need to research and file documents in connection with his challenges to ongoing

15   proceedings in the San Joaquin County Superior Court.2 Plaintiff notes that the Los Angeles

16   County Jail has an SVPA unit, where civil detainees are permitted to take their legal paperwork,

17   books, pens and paper, when transferred to the jail. (ECF No. 118 at 5.)

18           However, contrary to plaintiff’s statement that this action has been scheduled for trial in

19   October or November (ECF No. 118 at 2), this case has not yet been set for trial. (ECF No. 103

20   at 5, “Due to the district court’s impacted trial schedule, this case is not yet set for jury trial.”) No
21   pretrial order has yet issued. Therefore, plaintiff’s motion is premature, and is denied.

22

23
     2
       Plaintiff is subject to civil commitment under the Sexual Violent Predator Act (“SVPA”) and
     California Welfare and Institutions Code §§ 6600 et seq., and appears to be represented by an
24   attorney during pending SVPA proceedings in the San Joaquin County Superior Court, as well as
     pursuing collateral challenges pro se. (ECF No. 2-5.) While plaintiff was housed at the San
25   Joaquin County Jail for his appearances in San Joaquin County court appearances, it appears
26   more likely that plaintiff would be housed in the Sacramento County Jail for any appearance in
     this court. Plaintiff also included unnecessary details concerning his habeas filings and requests
27   he has made to the attorney handling his current SVPA proceedings in state court. Such details
     are not relevant to the instant action. This action proceeds solely as to plaintiff’s remaining claim
28   against defendant Savage, and plaintiff should address his filings accordingly.
                                                         2
     Case 2:11-cv-02396-MCE-KJN Document 121 Filed 01/21/21 Page 3 of 6


 1   III. Motion for Appointment of Counsel

 2          In his filing styled, “Objections,” plaintiff recounts various issues he had obtaining legal

 3   research and retaining his own records while housed at the San Joaquin Jail; details concerning

 4   his efforts to challenge his 1994 conviction and the pending SVPA proceedings, all in state court;

 5   various objections raised in this court; and complains that he does not have the same legal access

 6   as county counsel or the court.3 (ECF No. 119 at 1-8.) Plaintiff contends that based on the above,

 7   he is unable to prove retaliation. (ECF No. 119 at 8.) As relief, plaintiff asks the court to grant

 8   him leave to “appeal to proceed with access to court or all claims,” grant him the assistance of

 9   counsel; and make particular findings of fact that the Sheriff provided no legal library, no library

10   assistance, no meaningful hearing, denied supervisor causal connection, denied access to the

11   courts, denied all mental health claims; and that the California Department of State Hospitals,

12   Coalinga, provides inadequate legal library, no legal assistance, untrained or licensed staff and

13   inability to file grievances. (ECF No. 1 at 8.)

14          As discussed above, this action proceeds solely as to plaintiff’s retaliation claim against

15   defendant Savage. Therefore, this court has no jurisdiction over any putative access to the courts

16   claim or any other claim; therefore an appeal is not properly brought on any such claim. As to

17   prior rulings in this case, plaintiff may file an appeal once final judgment is entered. Because

18   there is no access to the courts claim pending in this action, plaintiff’s request for the court to

19   issue findings of fact concerning such claim is denied.

20          Finally, plaintiff requests that the court appoint counsel. District courts lack authority to
21   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

22   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

23   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer,

24   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

25   1990). When determining whether “exceptional circumstances” exist, the court must consider

26
     3
27     Plaintiff was transferred from the San Joaquin County Jail to the California Department of State
     Hospitals, Coalinga, at some time prior to April 16, 2014. (ECF No. 17.) In the instant motion,
28   plaintiff references several exhibits, but no exhibits were provided. (ECF No. 119 at 10.)
                                                         3
     Case 2:11-cv-02396-MCE-KJN Document 121 Filed 01/21/21 Page 4 of 6


 1   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

 2   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

 3   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

 4   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

 5   common to most prisoners, such as lack of legal education and limited law library access, do not

 6   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 7            The instant record amply demonstrates that plaintiff is articulate and capable of

 8   advocating for himself. Despite plaintiff’s claims that he has been denied access to legal

 9   resources, the record reflects that plaintiff has zealously prosecuted this action, filed multiple

10   amended complaints, and filed myriad documents that include citations to legal authorities.

11   Plaintiff has presented evidence rebutting defendant Savage’s motion for summary judgment.

12   Because this case will turn on the credibility of the parties and their witnesses -- which is the

13   jury’s function -- the undersigned cannot find plaintiff is likely to succeed on the merits. Having

14   considered the factors under Palmer, the court finds that plaintiff has failed to meet his burden of

15   demonstrating exceptional circumstances warranting the appointment of counsel at this time.

16   IV. Settlement

17            Although settlement negotiations early last year were not fruitful, the parties are

18   encouraged to explore any potential settlement negotiations. The parties should confer and, if

19   they agree that further settlement negotiations may be worthwhile, the assigned Deputy Attorney

20   General shall contact the Courtroom Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule
21   the settlement conference. If the parties waive any claim of disqualification of the assigned

22   Magistrate Judge and file the attached form, the undersigned will hold the settlement conference.

23   Or the parties may request that the settlement conference be set before a different magistrate

24   judge.

25   V. Scheduling

26            Defendant Savage shall file his pretrial statement thirty days from the date of this order.
27   As previously ordered, no exhibit shall be appended; rather, the court will address the exchange

28   of exhibits in the pretrial order.
                                                          4
     Case 2:11-cv-02396-MCE-KJN Document 121 Filed 01/21/21 Page 5 of 6


 1             Pretrial conference (as described in Local Rule 282) is set in this case for April 19, 2021,

 2   before the magistrate judge. The pretrial conference shall be conducted on the file only, without

 3   appearance by either party.

 4   VI. Consent

 5             The district court’s impacted trial schedule has been further delayed by the Covid-19

 6   pandemic and the closing of the courthouse to the general public. The court is unable to set a jury

 7   trial date at this time. However, by consenting to the jurisdiction of a United States Magistrate

 8   Judge, an earlier jury trial date is likely. 28 U.S.C. § 636(c).

 9   VII. Orders

10             Accordingly, IT IS HEREBY ORDERED that:

11             1. Plaintiff’s motion (ECF No. 118) is denied as premature.

12             2. Plaintiff’s motion for the appointment of counsel (ECF No. 119) is denied without

13   prejudice.

14             3. Defendant Savage shall file his pretrial statement within thirty days from the date of

15   this order.

16             4. Pretrial conference (as described in Local Rule 282) is set in this case for April 19,

17   2021, before the magistrate judge. The pretrial conference shall be conducted on the file only,

18   without appearance by either party.

19             5. The parties are ordered to file a Joint Notice of Trial Readiness not later than thirty

20   days after the pretrial order becomes final. The parties are to set forth in their Notice of Trial
21   Readiness, the appropriateness of special procedures, whether this case is related to any other

22   case(s) on file in the Eastern District of California, the prospect for settlement, their estimated

23   trial length, any request for a jury, and their availability for trial. After review of the parties’ Joint

24   Notice of Trial Readiness, the court will issue an order that sets forth new dates for trial.

25             6. The Clerk of the Court is directed to send plaintiff the form Consent to Proceed Before

26   a United States Magistrate Judge.
27   Dated: January 21, 2021

28   /arce2396.31.revd.41

                                                          5
     Case 2:11-cv-02396-MCE-KJN Document 121 Filed 01/21/21 Page 6 of 6


 1

 2                                    UNITED STATES DISTRICT COURT

 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    ANTHONY ARCEO,                                    No. 2:11-cv-2396 MCE KJN P
 6                       Plaintiff,
 7           v.                                         NOTICE RE: JUDGE ELECTION FOR
                                                        SETTLEMENT CONFERENCE
 8    SOCORRO SALINAS, et al.,
 9                       Defendants.
10

11          As stated in the court’s order, the parties may notify the court of the following election:

12          ____ Pursuant to Local Rule 270(b) of the Eastern District of California, the party signing

13   below affirmatively requests that the assigned Magistrate Judge participate in the settlement

14   conference and, further, waives any claim of disqualification of the assigned Magistrate Judge on

15   that basis thereafter. This waiver is not to be construed as consent to the Magistrate Judge’s

16   jurisdiction under 28 U.S.C. § 636(c)(1).

17                       OR
            ____ The party signing below requests that a different judge hold the settlement
18
     conference.
19

20   DATED:
21                                                         ________________________________
                                                           Plaintiff or Counsel for Defendants
22

23

24

25

26
27

28
                                                       6
